Case 1:19-cv-03713-PAB-STV Document 83 Filed 08/03/20 USDC Colorado Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-03713-PAB-STV

   J.L., an individual,

                   Plaintiff,

   v.

   BEST WESTERN INTERNATIONAL, INC.;
   HYATT CORPORATION;
   WYNDHAM HOTELS AND RESORTS, INC.; AND
   MARRIOTT INTERNATIONAL, INC.

                   Defendants.



        REPLY BRIEF IN SUPPORT OF DEFENDANT MARRIOTT INTERNATIONAL,
         INC.’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT


         Plaintiff’s opposition to Marriott International’s Motion to Dismiss the First Amended

  Complaint (ECF No. 73; “Opposition” or “Opp.”) fails for three principal reasons. First, Plaintiff

  relies on a construction of the TVPRA that turns that statute on its head, advocating liability for

  those who fail to affirmatively prevent criminal sex trafficking, instead of those who knowingly

  participate in such trafficking. Opp. at 1-5. Ironically, the “recent, well-reasoned, opinions” cited

  in the Opposition reject Plaintiff’s untenable construction.

         Second, Plaintiff’s reliance on Marriott International’s supposed “constructive knowledge”

  of sex trafficking is equally flawed. The “split” in authority (Opp. at 6) over construing the

  TVPRA is immaterial to Plaintiff’s claim against Marriott International. Plaintiff’s Amended

  Complaint (“FAC”) fails whether civil liability turns on the commission of an overt act, or on mere

  proof that a defendant “should have known” of J.L.’s trafficking. Two weeks ago, a federal court


                                                   1
Case 1:19-cv-03713-PAB-STV Document 83 Filed 08/03/20 USDC Colorado Page 2 of 11




  adopting the latter position explained that Plaintiff’s reading of the TVPRA “unjustifiably bridges

  the scienter gap between ‘should have known’ and ‘might have been able to guess.’” S.J. v.

  Choice Hotels, Int’l Inc., No. 19-6071, ECF No. 66, at *8 (E.D.N.Y. July 20, 2020) (hereinafter,

  “S.J.”). In other words, even if “constructive knowledge” suffices (Opp. at 6), the TVPRA

  requires knowledge of “the particular sex trafficking venture” that exploited J.L., not merely “an

  abstract awareness of sex trafficking in general.” S.J. at *8. Critically here, all allegations

  specific to J.L.’s trafficking refer to unrelated hotels and hotel brands—not the Sheraton or

  Marriott International. FAC ¶¶ 106-30. The same TVPRA claims in a similar complaint were

  recently dismissed in the Middle District of Florida where plaintiff’s counsel conceded that the

  complaint did not state a direct claim against the franchisors. C.K. v. Wyndham Hotels & Resorts,

  Inc., et al., Case No: 3:19-cv-1412-j-34-MCR (M.D. Fla.), ECF No. 125 (July 7, 2020).

       Third, Plaintiff’s theory of indirect liability fares no better. Because none of the allegations

  in the FAC state a colorable claim against the Sheraton hotel itself, vicarious liability cannot be

  imputed to Marriott International even assuming a principal-agent relationship. The Opposition

  fails to explain any pleading of actual control over the particular instrumentality of the harm or

  even day-to-day control over the Sheraton. Instead, it emphasizes irrelevant allegations relating

  to the Best Western hotel (Opp. at 14), ignoring the absence of allegations suggesting control over

  the Sheraton as well as the federal authorities dismissing similarly deficient pleadings.

  I.     Marriott International Is Not Directly Liable To J.L. Under The TVPRA.

         A.      The TVPRA Does Not Impose An Affirmative Duty To Police Sex Trafficking.

       The crux of the Opposition is that Congress intended, by amending the TVPRA, to effect a

  radical “paradigm shift” by regulating “the entire hospitality industry.” Opp. at 3-4. Plaintiff goes



                                                   2
Case 1:19-cv-03713-PAB-STV Document 83 Filed 08/03/20 USDC Colorado Page 3 of 11




  so far as to allege that the TVPRA requires businesses like Marriott International to “take steps to

  prevent sex trafficking on their hotel properties . . . .” Opp. at 4. Citing no supporting authority or

  statutory history, the Opposition invokes, as an ostensible analog, Title VII—a statute which

  prohibits discrimination on the basis of race, religion, sex, or national origin, which has nothing to

  do with this case. Opp. at 3 n.6. The Opposition relies on this strained construction because

  Plaintiff has alleged no plausible facts to support a TVPRA claim against Marriot International.

         Plaintiff’s sweeping construction of the TVPRA is plainly incompatible with the statute’s

  text. Section 1595(a) imposes civil liability on “whoever knowingly benefits, financially or by

  receiving anything of value from participation in a venture which that person knew or should have

  known has engaged in an act in violation of this chapter).” (emphases added).1 Thus, civil liability

  under Section 1595(a) requires knowingly (1) benefitting from and (2) participating in (3) a sex

  trafficking venture. The Opposition, however, effectively deletes the words “participation in a

  venture” from the statute. As other courts have held, this reading makes no sense; to give these

  words meaning and effect, nonfeasance cannot give rise to civil liability under the TVPRA. See

  Motion to Dismiss (“Mot.”), ECF No. 70, at 8-11.

         Plaintiff does not deny that her claim must be dismissed under this standard. Instead, she

  misplaces reliance on another line of cases, purportedly standing for the proposition that “a

  defendant need not commit an ‘overt act’ to participate in a venture and … section 1595 does not

  require the defendant’s actual knowledge of participation in sex trafficking itself.” Opp. at 7-10. In

  fact, these cases undermine Plaintiff’s reading of TVPRA.



  1
   The “chapter” referred to is Chapter 77 of Title 18 of the United States Code, i.e., 18 U.S.C.
  §§ 1581 et seq., including sex trafficking.


                                                    3
Case 1:19-cv-03713-PAB-STV Document 83 Filed 08/03/20 USDC Colorado Page 4 of 11




          For example, in A.B. v. Marriott International, Inc., No. 19-5770 (E.D. Pa. April 22, 2020),

  ECF No. 21-1 (hereinafter, “A.B.”), the court explained:

          We disagree with [plaintiff] to the extent she seeks us to find Congress imposed
          duties upon businesses to affirmatively prevent sex trafficking on their hotel
          properties as businesses who financially benefit from trafficking through room
          rentals. We do not read the Act as requiring hotels …to affirmatively stop the
          trafficking.

  Id. at 11. Moreover, the A.B. court explained that, if the plaintiff had alleged “only general conduct

  in the hotel industry,” such as the following:

          inartfully includ[ing] numerous allegations regarding the problem of sex trafficking
          generally, the use of hotel and motel rooms as a venue for trafficking, efforts by
          private organizations and the Department of Homeland Security to combat human
          trafficking, and news reports on sex trafficking incidents involving other victims and
          other hotels. If A.B. made only these allegations, we may agree with Marriott.

  Id. at 26. The court went on to describe allegations pertinent to A.B.’s trafficking.

          In stark contrast, the FAC here relies precisely on “inartfully” pleaded allegations regarding

  general conduct in the hotel industry: statistics, news articles, and policy reports on human sex

  trafficking (FAC ¶¶ 33-82), generalities concerning franchisors’ alleged “control” over the

  hospitality industry (FAC ¶¶ 83-99), and alleged awareness of prostitution crimes committed in other

  states (FAC ¶¶ 100-04). None of these general allegations relates to the alleged wrongdoing carried

  out against J.L. by her trafficker. What’s more, none of the allegations regarding J.L. or her trafficker

  (FAC ¶¶ 106-30) relate to Marriott International or the Sheraton.

          B.      Even Constructive Knowledge Suffices, the FAC Does Not Plead Allegations
                  Suggesting Marriott International Should Have Known of J.L.’s Trafficking

          Plaintiff is even more mistaken in asserting that the authorities cited in her Opposition hold

  that a defendant may be liable without knowledge of the particular sex trafficking venture which

  harmed the plaintiff. Opp. at 7-10. Under any accepted reading of the TVPRA, the courts have


                                                     4
Case 1:19-cv-03713-PAB-STV Document 83 Filed 08/03/20 USDC Colorado Page 5 of 11




  required, at a bare minimum, actual or constructive knowledge of the sex trafficking of the specific

  plaintiff. Indeed, just two weeks ago, in dismissing a plaintiff’s TVPRA claim against franchisors,

  one federal court, after adopting Plaintiff’s favored line of authority, nonetheless explained:

         [T]o conclude that franchisors . . . are liable under the TVPRA simply because
         they were generally aware that sex trafficking sometimes occurred on their
         franchisees’ properties unjustifiably bridges the scienter gap between “should
         have known” and “might have been able to guess.” Indeed, under plaintiff’s
         theory, the liability of franchisors – which are further removed from the sex
         trafficking than the actual hotels are – would be much easier proven than the
         liability of the hotels themselves. This would make no sense. If a plaintiff must
         show, at least, that a franchisee hotel was or should have been aware of specific
         sex trafficking conduct in order to violate the TVPRA, there is no interpretive logic
         by which a franchisor can be held liable under that same statute for having only an
         abstract awareness of sex trafficking in general.

                 The real issue is not, then, actual-versus-constructive knowledge but
         whether a defendant satisfies the knowledge element as to a particular sex
         trafficking venture. The statutory text speaks in singular terms – “participation in a
         venture which that person . . . should have known has engaged in an act in violation
         of this chapter.” 18 U.S.C. § 1595(a) (emphases added). Therefore, knowledge or
         willful blindness of a general sex trafficking problem in low-budget lodgings does
         not satisfy the mens rea requirements of the TVPRA. Because plaintiff has not
         alleged that the franchisor defendants had the requisite knowledge of a specific sex
         trafficking venture, they cannot be held directly liable under the TVPRA . . . .

  S.J. at *8 (emphases added). Similarly, plaintiff’s counsel in another of the TVPRA claims based

  on complaints that are nearly identical to the FAC here conceded that the complaint did not state

  a direct TVPRA claim against Marriott International and other hotel franchisors. See C.K. v.

  Wyndham Hotels & Res., Inc., et al., 19-cv-01412-MMH-MCR, ECF No. 125, Order (M.D. Fla.

  Jul. 7, 2020). Ironically, while the Opposition falsely avers that Marriott International asks the

  Court to “convert the well-settled pleading standard of plausibility into a probability” (Opp. at 2),

  it is actually Plaintiff who asks the Court to go well beyond even the most generous possible

  reading of the TVPRA by converting the “should have known” standard into a conceivably “might



                                                   5
Case 1:19-cv-03713-PAB-STV Document 83 Filed 08/03/20 USDC Colorado Page 6 of 11




  have been able to guess” standard. As the S.J. Court pointed out, this reading makes no sense and

  leads to perverse results, making it more difficult for plaintiffs to prove claims against the actual

  hotels where they were trafficked than against distant, attenuated franchisors.

         Consistent with this rationale, and contrary to the Opposition’s suggestion, it comes as no

  surprise that in none of Plaintiff’s cited authorities did the defendant lack actual or constructive

  knowledge of the “particular sex trafficking venture” that victimized the plaintiff. See, e.g.,

  Bistline v. Parker, 918 F.3d 849, 874 (10th Cir. 2019) (co-conspirators developed a scheme for the

  express purpose of concealing the “forced labor and ritual rape of young girls”); Ricchio v.

  McLean, 853 F.3d 553, 555 (1st Cir. 2017) (co-conspirators exchanged “high-fives in the motel’s

  parking lot while speaking about ‘getting this thing going again,’ in circumstances” that suggested

  they were aware of the “abusive treatment” of the plaintiff as a “sex slave”); H.H. v. G6 Hosp.,

  LLC, 2:19-CV-755, 2019 WL 6682152, at *3 (S.D. Ohio Dec. 6, 2019) (a “member of the hotel

  housekeeping staff … discovered the Plaintiff chained up in the bathroom of the hotel room out of

  which she was being trafficked and despite the Plaintiff’s desperate pleas for help, the staff person

  ignored her”); Gilbert v. U.S. Olympic Comm., 423 F. Supp. 3d 1112, 1138 (D. Colo. 2019) (co-

  defendants formed an enterprise for the express purpose of concealing their co-conspirators’ rape

  of the plaintiffs, including by “making false and corrupting statements to Congress.”). Plaintiff’s

  cases are readily distinguishable on the “participation” and scienter elements, regardless of which

  construction of the TVPRA this Court applies.

         Thus, it is false that Marriott International requires this Court to apply “criminal standards

  to a civil action” in order to obtain a dismissal of Plaintiff’s TVPRA claim. Opp. at 6. Instead,

  the Court need only apply the well-settled pleading standards and the TVPRA to the FAC.



                                                   6
Case 1:19-cv-03713-PAB-STV Document 83 Filed 08/03/20 USDC Colorado Page 7 of 11




  Focusing on the allegations regarding J.L. and her trafficker, the pleading contains merely a single

  reference to a time when J.L. “arrived at the Sheraton with three much older men” – an apparent

  typographical error, as the balance of allegations in that same paragraph (and the subsequent

  paragraphs) refer to events occurring at a Best Western hotel. FAC ¶ 125. While several

  accusations are leveled at other hotels and franchisors, conspicuously, neither Marriott

  International nor the Sheraton appear again anywhere in J.L.’s account. FAC ¶¶ 106-30.

         Counsel for Marriott International previously contacted Plaintiff’s counsel before filing its

  Motion to Dismiss the original complaint as required by Local Rule 7-1, identified the potential

  misstatement in then ¶ 74, now ¶ 125, and inquired whether Plaintiff would amend the complaint

  to revise the error. Plaintiff’s counsel did not respond, nor does the Opposition offer any response

  to this fatal defect. Having now received and declined at least two opportunities to remedy the

  complete lack of allegations against Marriott International or the Sheraton, Plaintiff’s sole claim

  against Marriott International (Count Four) should be dismissed with prejudice.

         C.      Plaintiff’s Theory of Successor Liability Fails.

         To the extent Plaintiff relies on a successor liability theory, her claim fails for the same

  reasons as those stated above: nothing in the FAC states a plausible TVPRA claim against

  Marriott’s predecessor, Starwood Hotels and Resorts Worldwide, Inc. The FAC states that

  Marriott International acquired Starwood in 2016, the same year Plaintiff’s trafficking ended. FAC

  ¶¶ 7, 22(a).2 Before then, Starwood owned the Sheraton brand and the local hotel was part of the



  2
    The FAC states that Plaintiff was trafficked for one month in 2016. FAC ¶ 7. While it does not
  explicitly state whether her trafficking occurred before or after Marriott International acquired
  Starwood that same year, the allegation that Marriott International “retains successor liability for
  the wrongful acts of” Starwood suggests that it occurred before the acquisition.


                                                   7
Case 1:19-cv-03713-PAB-STV Document 83 Filed 08/03/20 USDC Colorado Page 8 of 11




  Starwood franchise system. Despite acknowledging that Marriott International is liable only as

  Starwood’s successor entity (SAC ¶ 22(a)), Plaintiff fails to plead any relevant facts to Starwood’s

  liability where the threshold for successor liability is showing predecessor liability. “Successor

  corporations are liable” under Colorado law if “(1) the successor expressly or impliedly assumes

  [the predecessor’s] liability; (2) the transaction results in a merger or consolidation of the two

  corporations; (3) the successor is a mere continuation of the seller; or (4) the transfer is for the

  fraudulent purpose of escaping liability.” Bd. of Cnty. Comm’rs of Cnty. of Park v. Park Cnty.

  Sportsmen’s Ranch, LLP, 271 P.3d 562, 572 (Colo. App. 2011) (citation omitted)

         Instead of pleading any basis for successor liability (or even including a count for successor

  liability), Plaintiff repeatedly focuses on Marriott’s alleged acts and omissions with respect to

  crimes that may well have occurred when Marriott International had no connection to the Sheraton

  brand. Marriott International cannot plausibly be held liable under an agency theory for the actions

  of the staff of a local hotel within Starwood’s franchise system in 2016. Nor could it have

  knowingly participated in or benefitted from J.L.’s trafficking, under any theory, at that time.

  II.    Marriott International Is Not Indirectly Liable To J.L. Under The TVPRA.

         The FAC alleges an agency relationship with the Sheraton at which J.L. was allegedly

  trafficked. (FAC ¶ 104.) As Marriott International previously explained, it is questionable at best

  whether the TVPRA extended civil liability to franchisors based on the alleged participation by

  staff of a franchisee. Cf. Jean Charles v. Perlitz, 937 F. Supp. 2d 276, 281 (D. Conn. 2013)

  (dismissing aiding and abetting claim under Section 1595(a) and finding secondary liability

  unavailable where the statute is silent). The Opposition assumes without argument that Colorado

  rather than federal agency law applies. Opp. at 11-12. Analyzing vicarious liability based on a



                                                    8
Case 1:19-cv-03713-PAB-STV Document 83 Filed 08/03/20 USDC Colorado Page 9 of 11




  federal statute, however, a court considers the federal common law of agency. Meyer v. Holley,

  537 U.S. 280. 285 (2003). “Applying the principles set forth in Meyer, the relevant inquiry in

  determining vicarious liability is whether the relationship between principal and agent is that of

  master-servant or independent contractor.” QVC, Inc. v. Resulty, LLC, 159 F. Supp. 3d 576, 590

  (E.D. Pa. 2016). And in the context of a franchisor/franchisee relationship, no master-servant

  relationship may be found unless the franchisor exerts actual control over the day-to-day

  operations of the franchisee and controls the specific instrumentality of the harm to the plaintiff.

  See Lockard v. Pizza Hut, Inc., 162 F.3d 1062, 1071 (10th Cir. 1998) (Pizza Hut was not

  vicariously liable for Title VII violations of franchisee because it did not control the franchisee’s

  day-to-day employment decisions).        The FAC fails to establish such control by Marriott

  International over the local Sheraton hotel at the time of Plaintiff’s alleged trafficking in 2016.

         First, in an effort to show that “Marriott exercises control over member hotels,” the

  Opposition inserts a block quote purporting to represent a Best Western franchise agreement. Opp.

  at 14. Marriott International has no affiliation with Best Western and the information is immaterial

  to Marriott. The Best Western hotel is a franchisee of a different defendant in this case.

  Allegations or argument regarding the extent of control exercised by Best Western over its

  franchisees cannot form the basis for liability of Marriott International.

         Second, Plaintiff relies on a franchise agreement which was not cited in the pleadings, deals

  with a different hotel brand, and it has nothing to do with the Sheraton in 2016. Opp. at 13-14

  n.16. Even if this Court were to consider the agreement, this too does not support an agency theory.

  The lengthy block quotes refer to Marriott International’s rights relating to standards, training,

  inspection, and the like—not the management of day-to-day operations. Yet Colorado law is clear



                                                    9
Case 1:19-cv-03713-PAB-STV Document 83 Filed 08/03/20 USDC Colorado Page 10 of 11




   that only the latter can give rise to a franchisor’s vicarious liability. See, e.g., Corrales v. Days Inn

   Worldwide, Inc., No. 04-CV-149, 2005 WL 4655135, at *1 (D. Colo. Dec. 5, 2005).

           Third, the Opposition ignores the agency cases cited in Marriott International’s Motion to

   Dismiss. These cases are instructive because they (1) applied principles of agency law similar to

   the federal standard and (2) were decided on a motion to dismiss. See N.T. v. Taco Bell Corp., 411

   F. Supp. 3d 1192, 1197 (D. Kan. 2019); Acedo v. DMAX, Ltd., No. CV 15-02443, 2015 WL

   12696176, at *29 (C.D. Cal. 2015); Cha v. Hooters of Am., LLC, No. 12-cv-4523 (DLI), 2013 WL

   5532745 (E.D.N.Y. 2013); Temple v. McDonald’s Corp., No. 11-7516, 2012 WL 848284 (E.D. Pa.

   March 13, 2012). The FAC’s generic allegations regarding Marriott International’s “ongoing and

   systemic right of control” (FAC ¶ 104.g.) are “prime examples of the type of conclusory allegations

   that are insufficient, under Twombly and Iqbal, to state a plausible claim.”

                                              CONCLUSION

         Accordingly, Marriott International respectfully requests that this Court dismiss the

   Plaintiff’s claim against it in its entirety and with prejudice.

   Dated: August 3, 2020                               Respectfully submitted,

                                                       s/ Kathryn A. Reilly
                                                       Kathryn A. Reilly
                                                       Chuan “CiCi” Cheng
                                                       Wheeler Trigg O’Donnell LLP
                                                       370 Seventeenth Street, Suite 4500
                                                       Denver, CO 80202
                                                       Telephone: 303.244.1800
                                                       Facsimile: 303.244.1879
                                                       Email: reilly@wtotrial.com
                                                               cheng@wtotrial.com

                                                       Attorneys for Defendant Marriott
                                                       International, Inc.



                                                      10
Case 1:19-cv-03713-PAB-STV Document 83 Filed 08/03/20 USDC Colorado Page 11 of 11




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on August 3, 2020, I electronically filed the foregoing
   REPLY BRIEF IN SUPPORT OF DEFENDANT MARRIOTT INTERNATIONAL,
   INC.’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT with the
   Clerk of Court using the CM/ECF system which will send notification of such filing to all
   counsel of record.



                                           s/ Claudia Jones




                                              11
